      Case 5:19-cv-00016-TBR Document 1 Filed 02/11/19 Page 1 of 5 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT PADUCAH

                                   (FILED ELECTRONICALLY)


                  5:19-cv-16-TBR
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                                            PLAINTIFF

vs.

DEBBIE R. BURGESS                                                               DEFENDANTS
202 Jonathan Point Road
Benton, KY 42025-6436

COMMONWEALTH OF KENTUCKY
SERVE: Attorney General
700 Capitol Avenue, Suite 118
Frankfort, KY 40601-3449


                              COMPLAINT FOR FORECLOSURE

         Plaintiff, the United States of America, states as follows:

         1.     This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

         2.     Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

         3.     RHS is the holder of a promissory note (“the Note”) executed for value on May

11, 2004 by Defendant Debbie R. Burgess (“the Borrower”). The principal amount of the Note

was $80,520.00, bearing interest at the rate of 5.875 percent per annum, and payable in monthly

installments as specified in the Note. A copy of the Note is attached as Exhibit A and

incorporated by reference as if set forth fully herein.
   Case 5:19-cv-00016-TBR Document 1 Filed 02/11/19 Page 2 of 5 PageID #: 2




        4.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on

May 18, 2004, in Mortgage Book 585, Page 281, in the Office of the Clerk of Graves County,

Kentucky. Through the Mortgage, the Borrower, unmarried, granted RHS a first mortgage lien

against the real property including all improvements, fixtures and appurtenances thereto at 6122

State Route 1241, Hickory, Graves County, Kentucky (the “Property”) and described in more

detail in the Mortgage. A copy of the Mortgage is attached as Exhibit B and incorporated by

reference as if set forth fully herein.

        5.      To receive subsidies on the loan, the Borrower signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

        6.      Effective March 11, 2014, the Borrower, for value, executed and delivered to

RHS a Reamortization Agreement which changed the terms of the original Note. Specifically,

the unpaid principal and the unpaid interest were combined for a new principal amount of

$75,063.30, and the amount of the monthly installment payment was increased to $494.78. A

copy of the Reamortization Agreement is attached as Exhibit D and incorporated by reference as

if set forth fully herein.

        7.      The United States does not seek through this action to impose personal liability

against the Borrower for the Borrower’s default on the Note, Mortgage and Reamortization

Agreement. On February 10, 2017, the Borrower filed a Chapter 7 bankruptcy petition in the

Bankruptcy Court for the Western District of Kentucky, Case No. 17-50071. The Bankruptcy

Court granted the Borrower a discharge from personal liability on May 9, 2017.




                                                 2
   Case 5:19-cv-00016-TBR Document 1 Filed 02/11/19 Page 3 of 5 PageID #: 3




       8.      The Borrower has defaulted on the Note, Mortgage and Reamortization

Agreement by failing to make payments when due.

       9.      RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Borrower of the default and acceleration of the loan.

       10.     In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       11.     The unpaid principal balance on the Note is $70,032.12 with accrued interest of

$4,644.18 through February 27, 2018 with a total subsidy granted of $32,284.71, late charges in

the amount of $48.40, and fees assessed of $3,555.44, for a total unpaid balance of $110,564.85

as of February 27, 2018. Interest is accruing on the unpaid principal balance at the rate of

$11.8353 per day after February 27, 2018.

       12.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       13.     The Mortgage granted to RHS by the Borrower is a purchase money mortgage.

The United States is unaware if the Borrower has a spouse, but even if such spouse existed,

pursuant to KRS 392.040(1), any surviving spouse shall not have a spousal interest in land sold

in good faith after marriage to satisfy an encumbrance created before marriage or to satisfy a lien

for the purchase money.

       14.     Defendant Commonwealth of Kentucky may claim an interest in the Property by

virtue of a Notice of Recoupment Lien recorded on February 16, 2017 in Encumbrance Book 71,


                                                 3
   Case 5:19-cv-00016-TBR Document 1 Filed 02/11/19 Page 4 of 5 PageID #: 4




Page 700 in the Graves County Clerk's Office, a copy of which is attached as Exhibit E. The

interest of this Defendant is inferior in rank and subordinate in priority to the first mortgage lien

on the Property in favor of RHS, and the Plaintiff calls upon this Defendant to come forth and

assert its interest in or claim upon the Property, if any, and offer proof thereof, or be forever

barred.

          15.     There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

          WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

          a.      In rem judgment against the interests of the Borrower in the Property in the

principal amount of $70,032.12, plus $4,644.18 interest as of February 27, 2018, and $32,284.71

for reimbursement of interest credits, late charges in the amount of $48.40, and fees assessed of

$3,555.44, for a total unpaid balance due of $110,564.85 as of February 27, 2018, with interest

accruing at the daily rate of $11.8353 from February 27, 2018, until the date of entry of

judgment, and interest thereafter according to law, plus any additional costs, disbursements and

expenses advanced by the United States;

          b.      That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

          c.      That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;




                                                    4
   Case 5:19-cv-00016-TBR Document 1 Filed 02/11/19 Page 5 of 5 PageID #: 5




        d.      That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.      That the Property be adjudged indivisible and be sold as a whole; and

        f.      That the United States receive any and all other lawful relief to which it may be

entitled.


                                                UNITED STATES OF AMERICA

                                                RUSSELL M. COLEMAN
                                                United States Attorney


                                                s/ William F. Campbell
                                                William F. Campbell
                                                Katherine A. Bell
                                                Assistant United States Attorneys
                                                717 West Broadway
                                                Louisville, Kentucky 40202
                                                Phone: 502/582-5911
                                                Fax: 502/625-7110
                                                bill.campbell@usdoj.gov
                                                Katherine.bell@usdoj.gov




                                                   5
         Case 5:19-cv-00016-TBR Document 1-1 Filed 02/11/19 Page 1 of 3 PageID #: 6


USDA-RHS
Form FmHA 1940-16
(Rev. 10-961




                                                PROMISSORY NOTE


Typa of Loan SECTION 502
                                                                                      LoanNo.-

Date: Mav 11            ,_2Q04
                    -                           6122. State RouLe L24L- -----^ -
                                                   @.--;;re
                                                       (Property Address)


                                                                                . Kentuckv
                           .."llrs&99--*,
                                {city or Town)
                                                       Graves
                                                               (Countyl                    (statel



                                                           I have received' I promise to pay t9.J1t
                              pAy, ln return {or a toan that                                                the united
BORROWER'S pROMtsE TO
                                                             (and its successors)("Governmsnt")
                                                                                                    "l9t::l
                                                                                                 $--!.9r,Jru9---.-*
states of America, ,oting through the Rural Housing service
(this amount is called "principal"), plus interest'
                                           unpaid principal u{1tll il1e lull amaufir er lrte l,rrr]srFo' 'rsq wu'r
INTEREST. lnterest wltt ue cnarged on theo/o.T'he                                                              pay both before
             u*                  Jrg?L*           interest rate required by this section is the rate I witl
pay inrerest     v..riv'r";;;i
and after any default desctibed below'

PAYMENTS.lagreetopayprincipalandinterestusingoneoltwoalternatlvesindicatedbelow:

 E .    principal and interest payments shell be temporarily deferrad' The interest accrued to              -' ''   '1'-4
                                                                                     shall bs payable in
     f
                                            prinoipal' and  later accruod  interest                                    regular
shalt be addsd to the   principal. Tha new
                                                                                                 to entcr tho  amount  of
amortized instaltments on th6 date indicated in m
                                                    box below. I authorize     tho Government
                                                                                                          -.-
suchnewprincipalhere:$--._...:4,andtheafnountofsuchregularinatallmentsintheboxbe|owwhen
                                                       principal and interest ln installmente as  indicatad in the box below'
such amounts have been determined. I agreGffiay

 61 u, payments shall not ba deferred. lagree to pay principal         and interest   in   396._-*installments   as indicated in

 the box below.
                                        making a Payment every month'
 I wilt make my ,rv,,1,,rv.r,"::;:
   witl rrr.rKr,     monthlv pavrnent  on  tn" +iIi';;v ;i each  month,P:?il1]Y:i^#*k:#a, ,i:1:::::'ll:
 io; ;tt
                 'ry
                 *onths.  I wltt make ,;::
                                      these   paym;ts every month until I have paid all of thre principal and intorest and any
 other charges described below that     .  ' I may ;*" ,1a!r this note. My monthly paymBnts will be applied toininterest
                                                                                      note, r wil pay those amounts Jull on
 before principar, rf on ,,I{4y 1r,,',        ,?g31,-, r stilr Owe amounts und€r this
      daie, wti"rt
 that ualg.
 InaI               is uq
            wlllull Il'   date"'
                        calieJlne "maturity     ^,-i,- --.,---. r. Fr.a *^E.- nrr{nc
  Mymonthlypaymentwillbe%.lwillmakemYmonthlypaymentat..Lhe!o8tgf.flce
                ,1* rl{rg                ot u dlflil"ot olttt if t"Q'n"d b'. thu Gowtl"nt'
  *uUr*o" ,ror*d*or,Jnu
 pRlNClpAL ADVANCES. lf the entire principal amount of the loen is not advancod at the time
                                                                                                     of loan closing' the
                                                                  providod the Government   agrses to  the advance' Tho
 unadvanced batance of the loan will be advanced at my
                                                          request
                                                      advance is requested tor an authorized purpose' lnterest
                                                                                                                     shsll
 Government must mak6 the advance provided the                                                              of Advances
                                                             date of thE advance as shown in the Record
 accrue on tho amount of each advance u"ginning on the
                                                          and date of such advance on the Record of Advances'
 below, I authorize the Government to ent"rin" "i",ornt
                                  promissory note is made pursuant to title v of the Housing Act of
                                                                                                      1949' lt ls for the
 HouslNG Acr oF Ig4g. Thls     ,,Type of Loan' block at the top of thie note. This note shall be eubiect to the present
 type of loan indicated in the
                                                             not inconsistent with the express provisions of this noto'
 regulations of the aor"in**nt and to its fuiure rogulations


                                                                              &lglr,,A,1
         Case 5:19-cv-00016-TBR Document 1-1 Filed 02/11/19 Page 2 of 3 PageID #: 7

LATE CHAHGES. lf ths Government hss not rsceived the full amount of any monthly
                                                                                        payment by the end of        ,.
                                                                                                                        15
                                      pay a late charge. The amount of tho charge will be ,{ ' 000          percent of my
days after the date it is due, I will                                                                     psyment'
                                                                                             on oach late
ovirdue payment of principal and lnterest, I will pay this charge promptly, but only once

BOBROWER'S RIGHT TO       pFEpAy. I have the right to make payments of principal at any time bofolo thoy are due' A
paymont of principal only is known as a "preplyment," when I rnake a prepayment, I will tell the
                                                                                                      Government in
writing that I am making a prepayment.

    I rn*y mak* a full prapaymont or psrtlsl prepsyment wil!?lJt paying any prepayment charge' The Governmant will
use alt cf my prepaym6nts to rsduce the emount of principal that I owe under payment
                                                                                       this Note. lf I make a parti8!
                                        th6 dus date or In tho amount of my monthly            unless the Government
Egp*ymont, thoru *iri u* no changes in
                                     propayrnrnts will.ba applied to my loan in aocordance    with'the  Governm8nt's
agre.s in wri$w ro'ir,oua"*trng;s.
                                                                              payment'
rfrulrtionr and iceountlng procedurss ln effect on thq dats of receipt of tho
ASSIGNMENT OF NOTE, I understand and agree that the Government m8y
                                                                         at any time asslgn this note without my
                                                                                    of the note and in such ca8e
consent. lf the Govornr"nt assigns the note I will make my payments to tho assignee
tha torm "Govornmsnt' will moan the assignee'

CREDIT ELSEWHEBE CERTIFICATION. I certify to tho
                                                        Government          thst I am unable to obtain sulticient oredit from
oth€r sources at reasonable ratet and terms for the purposes for which the Government is giving me this loan'

                                                                             from the Government will only be
usE cERTlFlcATloN. I certify to ths Government that th6 funds I am borrowing
ussd for purposes authorized by the Government'
                                                                                                                   this loan is (1)
                   oF PROPERTY. tf the property constructed, improved, purchased, or rafinanced-with Yr ivr.ltY'
                                                          qt rp;lltgg wlrl,.'lrt ,Frrwrr ru l'Y'v'rssr tv. v t?*re             ,
leaSed Of fented With an Opti6n tO pUfCnS3g, [a, rcsgE1r                                                                        the
(3) is sold or titlo ls otherwise conveyed, voluntarily or involuntarily,    the  Governmont      may   6t its option  declaro
                                                           due   and   payable'    lf this happens'   I will have  to immediatelY
sntlre remaining unpaio'batance of thsloan immediately
pay off the antire loan.
                                            pRlvATE CREDIT. I agree to periodically provide the Government with
REOUTAEMENT TO REFINANCE WlrH
information thr Govarnm€nt rsqugstr ebouimy financial situation.
                                                                        lf tho Government determines that lcan get a losn
                                                                as a bank sr s cradlt union, at raaeonablB rsta$ and terms
lrum a raeponsibl* eoopefative or privata cradii source, such
                                                        requs$t, t will applY pr ry*gLe1t 9s1 tl'-*ufficiant amount
far etmilsr ponpuu** ,i'riri" ioun, rt tha covainmenr'r                                             " pursusnt to *es{on 6o?
& pay,thiq note irr full. Thir rrquira*ont doos rot apply !* *t eoeignoi.wtlo
                                                                                      eigned thi$ note
                                                                          sbllitv'
oi i[J Hougng A*t of IS4S lo cornpsnssta for my laek of rapaymsnt
                                                                     (recapture) of subsidy granted in the lorm of payment
 suBslDy REPAYMENT AGREEMENT. t Agrec tO tho repaym8nt
 assistance under the Government's regulations'
                                                        provisions ol the paragraphs entitlod 'credit Elsewhere
cBEDtT SALE TO NONPROGHAM BORROWEB. The
certification. and "i"qri*r"nt to R€financo with Private credit' do
                                                                        not apply if this loan is classified as a
nonprogram loan pursuant to S€ction 5O2 of tho Hou$ing
                                                       Act of 1949'
                                                                                                       ln def*ult' lf lam in
pEFAULT. lf I do nat pay the fuil amounr ol aach monthly.payrn6n: ofi.tho.datdit is due, I will bs gmount
                                                               rne that ir d1         plv ths overdus            bv a csrtsin
defautt the Govgmmunt *uy e*rd mo * *iitt"o notl68 tetting                   I    Yt unpaid principgl, 6ll ths intorest that I
dats, tho Govsmrficnt ffiay r6quir6 mr to i*ffioi*tsrv
                                                       pay tfi  full  amount   of tho
                                                             on"pa*t due principll and intare*t' Evsn if, at a tims when
ows, E rd any l*t* t&fr, ini***t wiil continue to asorus
                                                           pay immsdiately.ss ds*sdbtJn thB plsls.llng tentsnc?' the
I am in dafault, ths Govrm-rnent dg€s not roquire m? rq
Governmpm will 3till hEvo ths right to do xo it t rm ln dsiault
                                                                  fit a l8t6f date- lf the 6cv*rnmsni.h** raquired 'n6 to
irnmadiat*ry pay in r;;r ;; il;;f&;bow, tho sovcrnment
                                                                witt have the right to be paid back bv me for all of its
                                                               extent not prohibited by appllcable law' Those exPenses
costa and expensos in anforcing thi* promissory nots to the
include, for axample, raasonable attorney's  tcea'




                                                                                                    Accounr    *Il-
                Case 5:19-cv-00016-TBR Document 1-1 Filed 02/11/19 Page 3 of 3 PageID #: 8

    ../t1CES. Untess applicable law roquires a diffarent method, any notice that must be given to mo undar this note will
   be givon by delivering it or by mailing it by first class mail to me at th€ property address listed above or at a different
   address if i give th" Govrrnment a notice o{ my different address. Any notice that must be given to the Govelnmont
   will be given by mailing it by first class mailto tho Government at P.Sp4, / qpq,tL e ql?                  glg-sggtqm?r
                                                    r,ou-+e, Mo   631-65,   ,oratadifferantaddressif    lamgivenanoticeof
   S-e.rviq-e qr3nclr,""Bio, Eq+...6-6889-,.-q.t.
   that different address.
                                                                                                           person is fully and
   oBLIGATIONS OF PERSONS UNDEB THIS NOTE. lf more than one person signs this note, each
                                                                       including the.promiso lo    pav.the  full. amount owed,
   ,'*""-"1,i, ";,;iJ i, rrup "ri of the promieos mads in this nots,                  to do          thing$.  Th? Government
   llny perron who i* a suarsntor, surstyr or endorcnr of thi+ note is al*o obllgated         thss6
                                                       percon  individually or against  all of  us togathsr.  Thh means that
   *y ffi;;- iiirfgfrifundar thls note agalnst sach                                     The    terrn "Borrowsr"    shall rafer to
   ;;;;";i;;fi         ;; iuquireo to pay itt o, the amouflts awed    undor  ihio not6.
   each person signing this note,
                                                                                                           and notice of
   wAlvERs. I and any other parson who has obligations under this not6 waive the rights of presentment
              ,,presentm€nt,, means the right to require the Governmont to demand payment of amounts due. "Notice of
   dishonor.
                                                                                 persons that amounts due have not been
   dishonor,, means an, iignt to require tlie Govornment to give notice to other
   paid.
                                                                                                with my loan application
   wARNING: Failure to fully diaclose accurate and truthful financial information in connection
                                                                                                denial of future federal
   may rar*lt ln rhe termin*tlorr or program assi*tanQs cu131tlv belng -roceisSd, and the
                                                                                     part 3017'
   t*ei*tancs under the Depattlnant of Agriculturs's sobarmont ro$ulationa' 7 C'F'H'

                                                                                                                           Seal

!'tehb   e R.   Brrrge.i
                                                                                                                           Seal

                           Borrower                                                        Borrowor




                                                        RECORD OF ADVANCES


           R0.52.0.O0          s   ltL lot,




                                                                                      Account    lf   r




                                                                   3
Case 5:19-cv-00016-TBR Document 1-2 Filed 02/11/19 Page 1 of 6 PageID #: 9




                                                        Sps   Abovr   llir   Linc for R.cordirE Drtrl
Form RD 3550.14 KY                                                                                          Form Approvcd
(8.ee)                                                                                                  '   OMB No. 05?r-0172
                                                 United Statcs Department of Agricullure
                                                             Rural Housing Service

                                           MORTGAGE FOR KENTUCKY
THIS MORTGAOE ("Security lnstrument") is made                         on                UAY 11              , tQQ{.     turrcl
'l'hc mortgaBor     is     DEBBIE         R.      BIIRGESS         , unmarried                                   ("Borrowcr").
This Sccurity lnslrumcot is giren lo fh*      Smps of Arnerim 0c{iflgt t}liough lhe Ruml Housing $grrire or flu{:{6$or lgency,
                                               Utitid
Unired Stflcs Deprrtmcnt oiAgriculturc ('Lcndef). rvhosc atldficss is Rural Housing Scrvice. rr'o Ceutraliz.ed Servicing Ccnter.
United Srntcs Dcfanmcnt of Agriculturu. P.O" 8ox66889, St, k uis, Misouri 63 166.

Borrorver is inrjcbted to Lcnder under the lollowing promissory notcs and/or assumption og,reerncnls (hsrein collectively callcd
..Note") rvhich hovc bq:n gxccuted or assunred by Borrowcr and which providc [or rnonlhly p[ymgnts, wilh tho Full dcbt. il'not
paid earlier, due and payable on thc msturity dete:



  !{lt

This Security lnslrument sccurcs to l.cnder: (a) thc rcp&ymqnt of thc dcbt evidenced by thc Note. with inleresl and all renovals.
                                                                                                                          protcct
exrcnsions and modihcations of ths Norc; (b) thc puyment of ull othsr sums, with intercst tdvuced under puragraph 7 to
it" ;tt   r1y covcrU by Siis $e*ruriry tlsrrurn:nt {$) hs pcrformance ol Borrower's covenants nnd agrccmcnls under this
Sccti*i lnrtrument und tho fiotq, oni tdl lhc rccapere ol ilny paymcnt assistance and subsidy rvhich rnuy be granted lo lhc
ifono*.Ui rhc Londer purs|lanr to 42 U.S,C $$ lail{g}{tr_l{90a, -For this purpose, Bororver dues hcrcby rnorlS8gc. 8ront,
and ccnvry-rr Land*r&s followlng dcsuibcd pmprty locatcd in thc County of
          Grave*                                        .$tatcof KxtuckY


 See autachment




which hss the addrcss ol'                6L22 State Route l24L                                              lliclcory
                                                        [Strtctl                                            lciryl
Kentucky 42A5L                    (znt                  ("Property Address')i

     TOCETHER WIT*I                 improvements now or h{rsilfler srscted sn llte propcrly, and ell -cate$c-111t,
                                 all lhe
urorrr"*rcei. and fixruiei t"riict, noiu or hcreafter are a part of the property. A tl replaciments and udditions shall
;k"-b;';;";'d fii iirii Securiry hutrurnent. All of the forcgoing ii rc?srr;d to in this Security lnstrumcnt as the
"Proper$/."

     BORROWER COVENANTS that tlorrorvcr is larvl'ully scised olthe estate herebt- convcyed nnd hus.the                                  rigtl
to gior,t-on,t iJnv.y the Property nntl that thc Propr..rty is unencumbcred, exccpt fbr sncutnbrnuces of                          recorri.


           to ths                 Reduction          no percons are requirtd lo         loa
';;;;;;;'7,;;i;  b;;i      ,i,;rriot number.       aMB control.number {or th.ts inlormation coltection ,t,!!,!.1:!']1;_l!:_"f:-
                                                The vatitt
                                                                                                                    the time for
 iiuirra-ri rrmplete this lnforaotion colleclion is estifiared b avera1e 15 nlnutes Per resPonse. inclnding
  reviewing instructions, searching etitring .lato so,,rces, golharing ani nainlaining the data  needed.   and  conpleting  ond

 reviewing   lhe   collection of lntormation
                                                                                                                                 Page   I of6




                                                                              E}H}HT.,g,,
Case 5:19-cv-00016-TBR Document 1-2 Filed 02/11/19 Page 2 of 6 PageID #: 10
                                                                                                   J'             t7



  Borrower warants and will defend generally the title to the Property against all claims and demands, subject to any
  encumbrances of record.

      THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants
  with limited variations by jurisdiction to oonstitutc a uniform security instrument covering real prope(y.

        t NIFORM COVENAN'IS. Bonower and Lender covenant                   and agree as follows:

       l.Payment of Principal and lnterest; Prcpryment and Latc Charges. Bonbwer shallpromptly pay when
 due rhe prihcipal ofand intercst on the dsbt evidenced by the Note and any prepayment and latc charges due under
 the Note.
      2, Fundr for Trxgs and tngursncc. Subjcct tr.r applicablc law or lo * wrincn waiver by Lender,_ lJorrower
 shall pay to l.ender on the day monthly paymdnts flre due under (hc Notc, until the Note is paid in full. a sum
 ("Funbs;) for: (a) yearly taxes bnd asses:sments which may atlain priurity over this Security lnslrument as a lien on
 ihe Prooirry: ([)        i*rlf
                           lcaschold payrnents or ground rcnts on r]ic Pnrperty, if any; (c) ycarly haztrd or property
 insuranirc p*riliuins; tind (d) -vearly flood insurancc premiums, if nny. Thesc ilems are called "Escrow ltcms."
 iinAei mriy, at any iimc, doil6ct ariA toU Fundl in ai *mount not tor,{ccrd th* msximum amount * lentlcr fur q
 f"iiriit, idtirt"a m'onsasr loan may require for Bonower's escrow account under the ledcral Real Estatc Senlcment
 ir}ocoai,n[*.ioiid4E ame,iAci fro'm time to time, t2 tr.S.C. g 2601 r.r seg, ("RF.SPA,), unlcss another law or
 ferierat iesutriion rhat appties to the Funds sets a lessir amount. If so, Lendei may, at any timq, collect ond hold
                                   ii
 iiinUi in in imount not exoeed the lcsser amount. Lendsr may cstfmat* ihc am*utrt of Firuds duc on ths b&\iso{
 rurrint aata and reasonable estimates of expenditures of futun' fiscraw ltcmt sr otherwi*e in aetordance with
  -'
 applicable law.
      fiie iunas shatl be hekl by a federal agency (lncluding Lgnder) or in an institution rvhose deposits-are insured
 by a t'ederal agency, insrrumeniality, or enrity. Lqreler shali apply lhc Funds to Say the Escrolv tl:^-s-' _!9.19$_n]ll

          fi"*r, uni"is Lender pa/s Borrtiivd_r iriierest on the r"unds rirrd npflicable larv pcrttiu Lendcr to make suclt a
 Lii*ir --li;;6da,
 ffile.               L*iii riia!, IcQrrirt BonowEr       19.pty t ons-timd tlolgf for nn indeecl*1! .ry| f.11*l_tii
 ;;iil*;ili*u ,luO W Lend,ir Inw   in ionnL.cnon wirh rhiii lian, unless applicrbk larv providris.othenvise' Unless an
 ;ffiililii;inaAi                       rcquircs interest ro bc piiU. Lendii sltalt not bc requircd to pay Bon'owcr any
                                                                                                   thst intf rcst shall ue paro
 iriterest or earnings "ioriplicable
                        on ilie Funds. Borrower and. Lender may agrec in writing, horvcver,.
 il   tG-F*6;. finAer st'titi siu" to Borrowcr, without chargq, in annual accdunting of rlre Funds. showing.credils
 ild A;6iitid'rni ttunai andihe purpolc lbr u'hir:h cach dcbit to the Funds was mnde, The Funds am pledged as
 *-'i?-ffi
 uidiriinuisecuritv   for all strms secured by rhis Security lnslrument'
        ffi;fi'ililty         iir,f*liiuur, tirr amounts permitted to be hcld by applicablc lnw.-Lentlcr shall-nccount    to
 bu";;; i;*e'iie*li fr;;-itil;*drrici                wlrtr thb requircnrenu of applidi,k; hw'. lf rhe atnouril of the Fu*ds
 tietJ Uv t.ender ar anv timJ is-not sufficient to pay the Esirorv ttcms whbh duc. Lender nlay lono.tily Borrower in
 ;"rit#.  ;4.   il iuct tur" gonow"r shall pay to Lcnder thc runount       fiec€ssary to mukc up.thc deficit'ncy. Borurvcr
 ;h-;ii';ilk;;pitioif"i.niy       in no morc tliari trvclve  monthly pa)'mcnl$, ut LCndcr's soh'discretiott.
 """"U;; ilvrffi il n ii of all sunrs sccured by this $euuiiry lnstruntent. Lcndsr slrnll prornptly refund to
 B,rrroivernhvFunOsheldbvLendcr, lfLendershullacqtrircorscllthrPropertyallertscslcrallontrnder-Plragrapq
 tj. t,enAer. 'orior ro thc aciuisition or sale of thc Propcrty, shall apply uny Fultds lteld by Lcrxlcr al the tirlrc ol
 *5';;;iiiiii,-
 iciuisitionbi'sale        as a credii against lhe sums sccurcd 5y this Sectrrity lnstntmem.
                                             Unless applicablc lirv or Leudci's rcgulations provide othcnvise. all payntcnts
             -tiil
 receivej            [cnacr under  iaragraphs t and 2 ihall bc applicd in thc following ordtr of priority: ( l) to advlnccs lor
                             "ii'"vrnr-nti.
                                                                                                                            Note;
 ths oreservotion or protcction of the Propcrry or cnforcsmcnt of lhis lieu: (2) to nccrued itlteresl due ulldcr t]lc
 6;    [;;il;ip;i       J;J  il;     tiir Notc;  {4i tnl*mounts   rcquircd  f$r the e.$Ero.v items undcr,parn$rnph 2; (5) {o latc
 -"-il-C[;rg*il
 chargei and 6thcr fecs and charges,
                          f"i"nr" bonoier shatl poy all taxos,0$sesstnsnt$. charyes..fines and impositions attrlbutehle lo the
 prooerrv which mav ormin piioiiiv ouiritrir Sccurirl; lnsrrument, and liaschold paynrenis or.grountl rents. if any.
 ilfi;tr       ;ti;liiiv'ttrii" odtisarions io rhe rnanner providcd in parngnph 2.,or if'ndt-paid in thnt rnanncr. Borrorvcr
               [iii"i.
 if,-.ff ,iii tiiih*             Aiicciiito rte rrerson owed poymenr. Birrruilei shall promptly !'urn!sh to l.cnderall noticcs
 ;i;;ff;'b;-;;il-rod;r-iiris                 paradrneh. tf Boriuwer makes these paymdnrs dire-crly. Bonower shall promptly
  - 'B;;d;;
 furnish to Lcndcr ieceipts evidencing thc psytncnts
                     si.,aii rrilrpiry ,tiictrnlge riry-lierr which has priority ovcr this Sccurity lnstrument unlcss. Lettderlras
 ooroJdin-",rliiniiii luiti iiei or Bon6ncr;'(a) ugrccs in wriiing to rhe paymenr of thi: obligation securcd by tltc lien
 ili;;.;il;gcUta[6i"                L-nder; (b) eonrdsis fr goo,l faith th-e licn by, br defcnds against enforcement of the lien
                                                                                                             (c) secures
 il. il;i-il;ee,tlnci urhich in rhiLinder's opinidn opcratc to prevenl the cnforccmcnt of the lien;or
 tr,,ril?fi ht,i;;f fh- iiin an ng**ment satisfhctory lo Lender sirbordinating the lien to lhis Sccurity lnstruntent' .lf
 Lendcr dctermincs thar any pnrt of the Property is subjcct  to a.lien rvhich rnay-onain pr_iorily over thK $ecurrty
 fniiiu*.nr. Lcnder *rv gii. Borrowcr a ndticc'identifying the lien. Borroryer'shall sutisfy tht liett or tnke one or
 morc of thi uctions ser ioih nbove rvithin ten (10) days of thc giving of notice.

                                                                                                                       Page 2   of6
Case 5:19-cv-00016-TBR Document 1-2 Filed 02/11/19 Page 3 of 6 PageID #: 11




      Bonpws strrll pry to Lendcr such fees and othcr charycs as may non 0r hemfisr bc raquired by rtgulations of
 [.ender, nnd pay or'reimburso Lendu for all of Lendcr's f€cs, costs, and cxpanra in connotion with any full or
 parrial releasi oi subordination of this instrumcnt or nny othcr tan$ction affciting tha property.
 '    5. Hezard or Properly lnsurance. Bomower shall keep the impmvomatg now-existin-g or hueafter crcctcd
 on the hoperty insuredagainEt      loss by l-rre, hazards inoluded within-tholenn'cxtcndcd covEragc" and any othcr
                            -or flooding, for whictr Lender rtqulras inrurancc. This insurancc shail-bs maintaincd in
 t nz*as. initudlnE floods
 the am<iunu and-for the periods rhii tendor rcquircs. Th'e insuru p,roviding tre insurance $rall be choscn by
 Bononer subject to Lendcr's agpmval which shhll not be unnasonlbly wilhh-eld.. If Bonower fails to maintrin
 cov€ragc described above, at L€ndE/s option tadw rnay obtain coverage to protect Lcndcr's rights in the Property
     -.eti to paragrrph 7.
 punruant
 '-        insiiran& boti*es nnd rpn*wels,shall bo in a form accopubtc to Lendor ar:d shsrl 'inolpde a Ehdad
 mortsacce clsuse. Lender chnll have rhc right to hotd thc polhi* aird rmewals. If trndcr rcqubts, Bonowcr shall
 prom-fiIy Biv€ to Lender all reccipts of paid promiums and'rcncwal noticca. ln thc cvent of foss, Borrorror shall givc
 bromiit'nitics to ftc inrumncc;ffikr snd Lend*r. lxnder may make proof of toss if not made promptl, by
 Bonpwcr.
 --'  U;lu& Lsader and_Bonorvcr.gqsrwhc sgft in writqlgi.iruurance.procccds $.0!l bu. qppligd to ttsbnilfil or
 renair of tho Propcrty damaged. if the rcstorition or reprif is cconomiially fcaeible rnd Ldnder's sacurigr is not
 lcssened. lf the'rcsioration-or rcpair is not economically feasible or Londcfs sesurity would be ls$ened, the
 insurance orocecds shall be applicd
                                  -     to ftc sums secured bi this Sccurity Instumcnt, whddrer or not then duq wilh
 anv exc"si paid to Borrcwer. lf Borrower abandons the Propcrty, or'docs not affiwer wiilrin thirty (30) dsys a
 noiice from'Lender that the insurance carrier has offercd to sittle a chim, then Lorder may collect thc insurstce
 irJt.rjl.-'iinirirniv usu rtre proceeds to repair or rsstoro the Propocy br to pry sums sdcured by this Security
 ---
 lnsrrumcnt,  whether ui not then iiue. fic thirty (30) day   poriod will begin when the notice is given..
                                                            -writing,
      0;1,;r$ t"ino.i ano bono*er otherwise       igii   in           any rpllicarion of proceeds-to principal shall not
 exgend or postpone the dus darc of tho monthly paymcnts^ rufened to in paragraphs. I a.n$ 2 or chango the Ernount.of

 ind'u6cccds resulting frorn damage m rtre itroforty prior to thi acquisition shall pars to Lender to the oxtent of       the
 sumi - 6; -
 - secured by this Security lnstirnrcnt imrncdidtly prior to the aiquisition.
         prcrdryalion, Milntenanec, sod Protitilon of lhs Properlyq. Borrowor's Loan .Appllcotloni
 Leasehotds. tsonowci shall not destroy, drynagg or impair the Propery, allow the. Propcrty. to detorioratc, or
 commii wasre on the Property. Bonower'shsll maintain thir improvemd'ns in good-rcpair and makc rcpeim mqupc{
                                cbmply with all taws, ordinances, and regulstions affecting the Property. Bonower shall
 bv Lender. Borrower strill cbmplv
 bi U Uefautt if any forftiturc rixion or procceding whethcr civil or criminal, is begun $at in Lendefs good falth
 iuagmenr could rciult in forfciturc of thb Properti or o{rerwise rnatcrially imparr &c licn crcatod by this Stgutity
 iriritu*ini oi Lende/s sccuriry intercst. Borrowd' may cure such a default by causing thc $tion or procecding to
 bc dismissed whh a ruling thai, in Lender's good faith detormination, pmludcs forfeiture of the Borrowols inl0resl
 il  th; pr#dv or othei iraterial impairmcit of the llcn gcated by ihis $ccuriry Instrument or Lendet's security
 int"."rt. iion6wer itriit atso bc in dehult if Bormwer, during thc ldan applicatioir proccst gave matorially false or
 inaccurate information or starcments to l-ender (or failed 3o prgvi$ Lbnder witr any. mrterisl information) in
 ci""."tlon wi6r rlc loan cvidenccd by rhe Norc. tf this Sqcirri-ry Inslntment is on a- leasehold, Borrowcr shrll
 iriiii,lv *irtr iii'*i-provisions of the liare. lf Borruwer aequircs fi:c tltle to thc Property, the lcaschold and thc fe€
 titteitrattHt?lT,ffJ*"*:lndilr'flffitTll'1il:nflJl"Ifl'*i,
                                                                   uorroo,", rals to pcrrorm rhe c.ovenanrs-and
 aer..*"nrr'co;tained in this Securitf lnstrument, or *rerE is a lcgal pmcccding tliat may signilicantly affect
 Linde/s rights in the Pmperty (such is a proceeding in bankruptcy, probate, for condcmnation or forfeituro or 1o
 -,iiiril-riEi'oi'i"irtnrioiii),-rtren Lender'may do ind pay for'rvHirlver ishecessary to protect the value of thc
 propcrty and Lcndir's righrs in the Propcrty. L-ende/s aciioirs may includc paying tny sums secured by a lien which
 has'nrioritv ovcr this Security lnstrument, appearing in courl, pflying reasonable aftorncys' fecs and entering on the
 prodcrtv t5 make repairs. Alihoueh Lcnder iiay takc action undcr this paragraph 7, l"cnder is not rcquired to do so.
      '
        Any rrnounts disbursed by Lender undcr this paragraph 7 shall bedomC additional debt of Borrower securcd by
 this Seiuritv lnstrumenl. Unl-ess Borrower and Lendcr agrcc lo other terms of paymcnt, thesc amounts shall bcar
 iriicrcsr frorir i[; dfl!! of disbursemcnt at the Notc ratc aorl shall ba payablq rrritli ititerest, upsn notic; from Lsnder
 t't:t'ffi1:x'.H';:trH,Til,ti'*e
                                        ir shail rypsar to Londer lhar Bonower may be aue to obrain a loan from a
 resnonsibte coonerilive or private crcdit souiic, at rea3onable rates and terms for loans for similar pulposesl
 Bohorver will, ripon thc Leridcr's requcst, apply for und gccept such loan in sufficicnt amount to pay the note and
   - indebtedness
 any                sccurcd hereby in full.
      9. lnrpactisn. l,rndcr or ils agent may make rcusonablc cnrieg upon and inspections of the Property. . Lender
 shall give liormwer notice at the time of or prior to an inspection specifying rcasonable causo for the inspection. .
      t-0. Con{emnation. The procceds of any award or'claim for damagix. direct or coruequential, in conneclion
 with any condemnation or othei tlking of anypart of the Property, or foiconveyance in lieu of condemnation, are
         'nssigned
 hercby            and shall be paid to Lender. in the evcnt of a total taking of ihe Property, the proceeds shall be

                                                                                                                 Page 3   of6
Case 5:19-cv-00016-TBR Document 1-2 Filed 02/11/19 Page 4 of 6 PageID #: 12




  spplisd t0 the sums securcd by this Security Instnrment whether or not then due, with any excess paid to Borrower.
   in the event of a partial taking of 6e Property in which the fair market value of the Property immediuely heforc the
  taking is equal to or greata than the amount of the sums securcd by this Security lnstrumsnt immediatoly beforr thc
  takin* unliss Bonowcr and Lendor othenryise agreo in writing, lhc $urng tecured by this Sccurity lnstrument shall
  be retruced by rhe amount of the proceeds multiptied by thc following fraction: (a) thc total adrount of thc sums
 secured immediarely bcfore the taking, divided by (b) the fair market value of the Property immediately before the
 rakine. Any batande shall be paid to Borrowg. ln thc cvent of a partial taking of the Propcrty in which tho fah
 markct vahic of rhe ProperU immediatcly before the taking is lcss tlmn the amouqt of the sums securrd lrcrcby
 immediatcly before thc iaking, unles Bonorver and Lendrir o&enrise agree in wriling or unless applicable law
 otherwisc provides, the procteds shall be applied to the sums secured by this Security lnstrumcnt whahcr or not &c
 $ums are then duc.
       tf the Property is abandoncd by Bonower, or ii, after notice by Lender lo Bonower that the condemnor offcrs
 to nr*e an awhrd br senle fl claim for damager, Bonower fails to rispond to Lender wkhin rhirty (30) days afrer the
 date the notlcc is given, Lender is authorizea to collect and apply thti procecds, at its option. either to rcjtoration or
 rqrair of the Proparty or to thr sums sccured by tltis Sccurity lnslrument, whethcr or not then duc. Unless Lendcr
 anO gonowir orireniise agrec in writing, any ripplication ofproceeds to principal shall not extend or pospone lhc
 due daie of the monthly palrnenu rcfened to in paragraphs I irnd 2 or chairge the amount of quch. paymirnts.
      ll.    Borrower N6t-niterred; Forbcarencl By Lender Not r Wslvci. Extension of the time for paymcnt or
 modificatlon of amofiizgrion of thc sums secured 6y this Security lnsmrment grnnted by Lender to Bonowcr and
 any $uccessor in inmrcst of Bonawer shall not opemlo m rslafi$e tlrt liabilty of the origin*l Bcnorrysr ur Sonowcr{t
 sri.&rJrili'i,iidreii. Gncri itratt nor ue *quired ro commencc procpedings againsi any successor in interest or
 refuse to exlond tirne for paymcnt or oftenpi$ modify amortization of ths sums $eclr,cd by this $ecu$ty lastrumenl
       :ason of my demand niade by the original Bonower or Bonowet's successom in intcresl Any forbearance
 by rcason                                                                                                      forbearancc by
 Lindcrlcr in cxcrrising      right or icmcdy shall not bc
              cxcrclsing any righl                           ra,aiver of or
                                                        be a r+*iver        preellde {rc
                                                                         ry preclude     cxorckc Of
                                                                                     the exercise of sny right *r
                                                                                                     any rig}rt  or rerncdy.
     li"    Sureerror$rnit  ilrfnr      Bounil; Joinr end S$crrl Llcbility; Ca-sign*ru.. Thc coysn**t* s*d agrcs1$t
 provisions of iraragraoh 16. Bonowsr's covcnants and agrcements shall be joint end several. Any Bonower who
 lo"sisns this Secuiity lnsnrment but does not cxecute the Notc: (a) is co-signing this Security lnstrument only to
 mon[nge, gr"nt and convey that Bonower's interost. in *re Pronel] gndpr the terms, gf$is SecLrity.tnstpm{; (!l
 ii noi n-cri6'nailv oblisdcd io pty the sums secured by thir Security lnstrument: and (c) agrees trhat Lander and any
 othei Bopower may ilgrce ro ixien{ modify, forbtar-or make any-accommodations with rogard lo the tcrms of lhis
 -    -irl lnsrumcni
 Securitv               or*the Notc without that Bonowefs consenl'
            *oti.rr, Any notice ro Borrower provided for in Sris Sccurity'enother
                                                                             Instnrment sh-allte given by delivering it or
 bv maiiins it by first   ilass  mail unless applicablo law requires use cf          method. Thc notice shall be lireqtc{
 iJ ii;i;o?;rn'lA-diesioi any other rddress Borrowcr d'csignates by notice to Lender, Any notice to Lender shall
 il;il;"fr;'fdiii,iii        riir rd Gilr,'sil&"* *titca fCriin     ;i;i    ortrir address Lendcr'designates by notice to
 g#iwir. '*ni noricc provided for in this Security lnstrument shali bs dcemcd to havc becn givcn to Bonower or
 Lcndu
 --- t i.when    civen es plovided in this paragraph'
            fioriining th*; Severabtlity. thii Security tnstrumcnt shall be ggycrnd by- {c{eral law. ln ilrc svcnt
 rhar inv provisiin L? cisuie of this Secirrity lnstrumenf or the Note conflicts with appticablc law, such. conflict shall
 iioi offl"i orhii ororisisns of this Sccurity-lnstrument or the Note which can bs giicn effcct without the conflicting
 onirirlon. fo rhis enlt the provisions of this Sccurity Inslrumenl and the Note arc dcclared to be scverable. Tltis
 [,irr.u*C,ir shiti be subie4 ie 11rc present regulationi of Lcndcr, and to its futurc rcgulalions nol inconsistent with
 Urieioiiss oroviiions fiercof. All'powers aid agencios granted in rhis instrument arp couplcd with an intcrest and
 il   ffir"c"6te Ui acath or otherwbe; rnd thc frghts antr rcmedies providcd in this instnrment arc cumulative to
 to*tl:'*]}Xf"l,"t&;*              B{ff$r,€r eqknowtcdgcr rcc$rpt of rnc ranformcd eopy of the Note nnd of thi,
 - i6: Tiiniirr oflhs Proprrty
 Security Instrument.
                                       or a Bcneficisl lnteresl in Borrower. Ifall or any pErt ofthc Propcrty or any
 intcrcst in it is lcascd for a tdm gicater than thrce (3) ycan, leased with an opion lo purchase, q9ldr !tr trantfened
 for ii a Uineficial interest in Bor6wer is sold or traiifenuO and Bonorrrcr is not a natural pcrson) without Lendey's
 |rior written consent" Lcndcr may, at its option, require immediate paymcnt in full of all surns secured by this
 Security lnstrurnent.
      lil  NonOtscriminallon, If Borrower intends to sell or rent the Properry or sny part of it ard has obtaincd
 Lcndeis    io*eni  ro do so (a) neither Borrower nor {nyoile authorized to act firr gsno\,ier, will refuse to negotiate-
 for thc sale or rental of the Properry or rvill otherwise hake unavailable or dcny .th9 lropcrty to snyone because of
 race. color. religion, sex, nntiohal brigin. handicap, agQ or familial status, and (b) Bonor,ver recogni?gs as illcgpl
 ana irercbv discTaimi and will not comply with or-attempt to enforce any restrictive covenanls on dwelling relating
 --'-ig:--S;fi;lt;ic;-Ctirni*of
 to racc. color. rolinion. ssx. national ori'ein, handicap, age or familial status.
                                         tafn Servlccr.-'l1e Note or a partial interes! in thc Note (togcthcrwith this
 Sc*uriry Insrrumcnt) m'ay bc s6'ld one or morc times without prior.noticc to Bormwer. A sale may rcsult.in a changl
 in i{i-}diifafg,ilil    *siti  't oan $crvicer") that c$llecl$ monthly pnymcnl$ duc undcr the Noic and this Security

                                                                                                                  Page   4   of6
Case 5:19-cv-00016-TBR Document 1-2 Filed 02/11/19 Page 5 of 6 PageID #: 13




 }tg&rmr$t, thrrs ilso may bc oftc or mors changcs of trc Loon Scrvlcq uarolat*d to e rnlo of thc Not*. If turc is
 achange oftheLoan$ervicer,Bororrerwillbcgivcawinennoticcofthochrngcinrccordancewitbparagraph                  l3
 abovc ond applicable hw, 'llrc noicc will 6iate ftc namo and addrass of the ncw kan Scrvicer and thc addrcss to
which paym'aire rhould bc madc.
      t9. llulforu Fsderrl Non.Judicirl Forelocure. If a uniform foderal non-judicial forcclosurc law applicable
                                   instrumenl is snacted, Lond€r shall havg the opion to forcclose this insnuincnt in
 to foreclorure of thir security-procedure.
accordunce with slch fcderal
    20. Hazrrdous Substantes. Bonower shrll not causo or pcrmjt the prcsence, us.e' disposal, ttoroge, or relsnse
ofany hazardous substanccs on or in thc Propcrty. Thc prcccding ssnicnco shall not apply to the prcsencq uscr or
$toraic on the Properry ofsmall qusntitics ofhazardous substances that ars generally rccognized to bc appropriatc
o-nolmal residentialuss$ and to riraintcnancc of the Property. Borrower shall not d6, nor allow anyone else io do,
anyth ing affecting tho Propcrty thar is in violalion of any federal, state., or.loca! cnvironmsnhl.law o.r tegulation.
   '  Bof,owcr shitt promritly Ejve Lsnder written noticc of afly investigation, claim, demand, lawsuit or olher action
                                                                                                                          .


bv any novernmcntil or ieriuiatory agcncy or privato party involving ihe Property mrd any hazardous subetancc or
ifivirtinhenral lsw or rcgutition oiufiictr-gorower hd.i actual knowlidge, If Bormwer lcarns, or is notified-ly onl
govcmmenul or rcgulfrry authoriry, tflat any rymqml or other rcmcdiation of any haardous substarce af[9ctit1g
ihc propcrty is necdsory, Bonower ihall promptly t*c all necessary rcmedial actions in uccordance with applicablc
cnvirori'menEl law and rcguluions.
                                    ;iinzardous
    ar-GO-lo *Apan$h$                   subst&eein ars *to$c subsfa$cm dclined rs_toxic or hazardours{bstaltce$
by enyironmcntal lirw inU ttrc following substsnccs: gasoline, keroseno, othcr flemmablc or toxic petroleum
         ioiii pe*ticidss and herbicidoi, volatilc solveltts, maicrials conlaining asbestos or formtldchydc, and
"[oj,icCi.- matciials. As used in this parugraph, "environmental law" means fedcral laws and regulations and laws
ilJioiiiive
ana regutarions of the jurisdiction where-ttri: Propert/ is lccated that relate to health, safety or cnvironmental
**Ti:tt*ss          Collrreralizsrion. Default hereundcr shall constitute default undcr any olhcr rcal estrrc security
trruum d-liitU-Uy tenAcr tnd *'tssn
           I

instrument shall constirute default hereunder.

       NOIY-UNIrOAM COVENANTS. Sorrorrcr cnd [.r*dtr furthry covenrrt and agree.m follow;:
      2tttt6gtp SEfiUtf sccur h the performanco or discharge of any"obligation in lhir ingntmont or
r"*rri.-J Uvifiis instru*e"r. oiihould any one d,f thc panies named as Eormwer-dic oibe declared sn incompetent,
il rtrirti"*v     oridf   tt c parrica namcd   is Borrower 5e discharysd in bnnkruptcy or Ceclarcd an.insolYcnt, or make
;;id;dt            foi it e Ucricirt of crcditors, Lcnder, at its optioni with or witlioui notice, qay: (a) declare !he-g$it"
;;;ffi;ia;d;td;;ii                   ono ani indehdneis to Lerider trerehy securcd immcdiately tiue and payable, {b) foJ
the accouni of Bonower incur and pay rcasonablc expenses for repair or mainlenunce ofand takc possp.s$loo 0l'
iJciii                           (c) uporiafrplication Uy it ind productio:n of this instrumenl wilhoutother evidence and
                 iiitt.riirie'"f sriia'apptibhtion, havd a rcceivcr appointcd for thc Propgrty, with the usual powen of
         "rir"iff-prop.rry,
11}iiiitli;;i[i
reccirers in like cares. (ii; lorcclosi'this instrurncnl as providad herein or by law. und (e) €ntbrce 8ny a$d all olhcr
rishB and              provided hercin or by present or luture law.
""'H.    ' remedies
           Thtpro.i.?-i oiforcilosurc saie'shall te applied in.the following order to.the .payment 9f:.(1) costs and
cxDensas inciienr ro enforcing or complying with tlid provisions hercof, (b) any prior licns required by -law or a
.oion"rent court to bc so oaid (c) thc dcbt cvidcnced by the note and all indebtcdncss :o L,ender securcd hercby,
iJi-i[ftil-li."i    Jf r""-or,i req'ulriO by law or a compciont court to be so paid, (e) at l,endeCs 9ptiort,. any olhcr
if&iUieaness of Bonowerowiirgro Linder, md (0 any balance to Borrower. At foreclosurc or other sslc oral]or
;;;ffifi,ti'priil-rivl-t*nOiianO iri aghs niay hib and purchase Bs a stranger and may pay Lcnder'sprcscribed      share of
i[,i   6,iiilr-r".-';ii;'bt'ileAitirusrin  anroirnt  on a[y  debts of Bonower     owinglo   Lender,-iri thc order
'-''i4.
above.
           Bonower affcff rhat Lendcr will not S bound by any.present.or F$ture.slaie laws.{a) providing for
yatuation. appraisal. Jromcstead or exemption of the Property. (b) prohibiting maintenancc o[ an action tbr a
i;iffi;;i iiiIgm6i oi timiring the amoirnt (cl)  thercof or thb time winin whicli such action rnay be brought, (c)
oiiicli[iie'anfior*. itarut* o-f limitations, allowing any rigtt of rcdcmption or posscssion following any
iorcctosurl sall, or (c) limiting rhe conditions which Lcndcr may by rcgulation impose. including thc intcresl rarc lt
iiiv Ariise. ,s ir co'nctition uf-npproving a transfcr of thc Propdrty-to i new Bor6wer. Bonower qxprysly     rvaives
itri'Ucnif,rr'of any such srate liw. Bo=nower hereby relinqirishls. waives. und conveys all rights. inchoate or
              of driscent, dowcr, a1d eurtc$y,
--"*t5i"-'nfil6r.-iipori
ssn3rtmm*tc,
                          rermination of rhii mortg,fige, after payment in full, rh* mong*gee, at Sonower's e{perrtr
shrliixec*te ang tttd or recprd such in*mmentsifre le$e, iaiisfaclion and twminatibn in proprr lorrn pumuant to
       'te. -Riderscontained in KRS 382.365
lhe- reouirements
                    to thi$ Securlty tnstrument. lf one or more ridcrs are executed by Bonower and recorded
togeth; t"ittr tnis Security lnstrurient, the covenants and agreements of each ridu shall be ilteorporated into and



                                                                                                                 Page 5   of6
    Case 5:19-cv-00016-TBR Document 1-2 Filed 02/11/19 Page 6 of 6 PageID #: 14




shallamend nnd supplemcnt the-covenants-and agreements of this Security lnstrument as if the ride(s) werc a pafi of this
Security lnstrumcnt, [Check applicable boxl

       E   Condominium    Rider fl Planned Unit Development Rider                                        tr      Othc(s) [specifJ

      BY SICNINC BELOW, Borrower accepls and agrees to the terms and covenanls contained in pagcs I lhrough 6 of



                                                                                                                                                            Ll
                                                                                   Debbie R.Burge
                                                                                       %--*-[sEALl                            Bortota,er
STATE OF KDN'NiCKY
                                                                ss:                                  ACKNOWLEDCMENT
CoUNTyoF            GRAVES
                                                       }
      Beforc                                                                                    a   Notary I'ublic in and fcrr the County of
      Graves                                 personally        appesred_Qebb_l                      e   Il   .".

                                                                                       who acknowledged              that Iltte                 execuled dlc
foregoing instrunrent on the   -*"rLLLh*               dry of
                                                                ". ,.U,ay                                    ,                   as   *}eg*-              free acl

and deed.                                                                                                        -?Q-Q[t-
      WI'fNHSS my hand ard offrcial seal      thas                      *        day   of

[sFiLl
                                                        -Llltl                                                                                            Notary


                                                                                                     My commission expires

                                                       PREPAR&R'S S1'A'I'EIVIENT
'l'he form of this instrument was dralted by the Oflicc of the General Counsol of thc tJnited Slatcs Departmcnt of
Agriculture, and the material in the blank ipaces in the lorm rvas-!1E{.cd by or under the direction of


"   {S,heq.l   L.    Dqqrq.Ir,, A!"!!trne,Y
                               (Namel                                                                                                      (fiignnture)
    516 Sorrth       6th Stree t             Srri       re 3,          Mayf        iel.d lry                       42066
                               Qlddrett\
                                                       ECOR DER'S CERTIFICATE

STATE OFKENTUCKY
                                                                             ss:
Cor;NTy     oF       GRAVES
                                                        }
|l.*'.'*'..--Clerko[ihe^CountyCou(fortheCountyaforesaid,docertifythatthe
roregoingmortgage*uronJt,                  lt t .tU              dayof      {\1Q+--"&q**}*.
lodgcd tbr rcso(l   _-.---__ al   _.*-   o'clock              whereupon the sanr#wilh the foregoing nnd this certilicat€, havc bcen
duly rocorded iu my officc.                        -M..
     Civen under my hand this....-*.'-.*,   **.    -   . ---.".-.-"   day   of

                                                                                       (llerk   of                   ('ounty (lourl
                                                                                       By


                                                                                                                                                   Page 6     of6
            Case 5:19-cv-00016-TBR Document 1-3 Filed 02/11/19 Page 1 of 1 PageID #: 15
                                                                                                                                          s,
Form RHS 3550-12                                                                                                                                        Fornt Approved
(10-96)                                                              Unitcd States Department oI Agriculture                                            OMB No,   (1575.016(i

                                                                                 Rural Housing Servicc
                                                                                                                                 Accounf                O,f
                                                        SUISMY REPAYMEM AGREEMENT

l. As required under Section 521 of tlte l{ousing Act of 1949 (42 U.S.C. 1490a), subsidy received in accordanq: with Section
5A2$ rhe l.lousing Act of 1949, is repayable to the Governnrcnt upoo the disposition or nonoccupancy of thc sccurily propcrty.
Deferred mortgage payments arc included as subsidy under this aBreement.

2.    When I fail to occupy or transfer title to rny honr, recapture is due. If I retjnance or oiherwise pay in lbll without transtbr of
title and cofltinue to occupy the property, the amount of recapture will be calculated but, payment of recap(ure can be del'erred,
iuteresl tiee, unril thc property is subsequently sold or vacatd. If deferred, tlto Government mortg,age can be subordinated but will
nor be relcasc(t nor lhe promissory note satislled urrtil thc Governntent is paid in lull. tn siluations where det'ermenl of t'cca;:turc is
an option, r'ecapturc will be discounted 25 % if paid in t'ull at time of selllement.

3.  Market vatue at rinre of irritiat subsiriy    eo, g9q,     $                 oj
                                                              less amounl of Rural Housing Service (RHS) loans $gor-s3.,95* less
amountof anypriorliens$ ,                    -.0
                                       *."".*{ua}rrny/ouroriginalequity$szo.oo-            Thisanrounlequals       * *. %o(the                                 -o.z
nurket value as determined by dividing original equity by the market value.

4.   lf atl loans are not subject to recapture! or if all loans subject to recapture are not being paid, conrpletc the following lbrmula.
Divide rhe balarrce of loans subject lo recapturr that are being paid by the balance of all open loans, Multiply the resull by lCI to
detennine ttrc percent of tlte outstanding balance of open loans being paid.

                            months                                                    Average inlerest rate paid
                            loan                                          r.l         2,t 3.1 4,1                       5, r      6.r

                                     0   .s9                  .s0         .50         .50      .50         .44          .32       .22          .l   I

                                 60      - lr9                .50         ,50         .50      .49         ,42          ,31       .2t          .l   I
                                I20      -    179             .50         .s0         ..50     .48         .40          .30       .20          .10
                                180      -    239             .50         .50         .49      .42         .36          .26       .18          .09
                                240      -    299             .50         .50         .46      .38         .33          .24       .t7          .09
                                300      -    359             .50         ,45         .40      .34         .29          .21       .t4          .09
                                360      &up                  .4'1        ,40         .36      .31         .26          .19       .t3          ,09

6,       CalculatingRccapturc
           Market value (at the tirne ol transl'er or abatrdonnrnt)
         L]]SS:
                  Prior Iiens
                  RHS balance,
                  Reasorrable closing costs,
                  Principal reduction at note rate'
                  Original equity (see paragraph 3), anrl
                  Capital improverrtents.
         ---
         EOUAI.S
             eiipreciation Value. (lf this is a positive value, continue.)
         TIMES
             Percentage in paragraph 4 (if applicable),
             Percentagc in paragraph 5, and
             Return oir boriowei's original equily (100% ' pcrcentagc in paragraph 3).
            -
         EQUAt,S
                  Value appreciation subject to recapture. Recapture due equals the tesser of this
                  tigure or thc anrount of subsidy received,

     *                                                                                                            Date
 u
         "5y,                                                                                                                  Ilay tt,
                       trj1:r
                                 "
                                     tr1Y:,,.\,,                                                                  Date
                                                                                                                                                    2,AA4

 BorrUwir                                           /

         rspoilins              this collectlon oI i,,Ionulion i5 eill,rtdtetl to            S toixutet pcr xtptun*, frcltrrllw ttlc tlart lot reviet'iur [nstructious. seorchittr
         , ilntu so,            rlrrp ilnd nulnkinitg the dora necded, and                   \tt md riydt*{it* tt ir {d.lltitiin $ ktfonnalion, Send conurcnts rcgording ilris
Ollictr- STOq ZAOZ. iqn hdioeacitce Avenue, $,VI., Wuhingtun, D,C. 20250-7602. Pleuse DO NOT RETURN lhis fornt to thh sddre.$s. Fortard to                                      tlru
  ticut iSOn t,fiie only You uie not rcquired to rcspoad to thisiollection o! infornuti<tn unless it displays a currently valld
                                                                                                                            !r
                                                                                                                                OMB coatnl nunber.
                                                                                                                                              lrr  r x
,                 r,   .                                ifr    irr    !  I   i    I  ra  r     rrr *i-  i          !,                      ---.           -
                                                                                                                   "'




                                                                                       W
        Case 5:19-cv-00016-TBR Document 1-4 Filed 02/11/19 Page 1 of 2 PageID #: 16




                                         REAIIOR:TI   ZATTOil AOREEUE!ilT

                                                                   Effective   Date
                                                                       March 11,      201/t            m


         The United States of America, aeting through the Rural Houeing Service,
         united States Department of Agriculture (Lender), ie the owner and                            E

         holder of a proruissory note or assurq>tion agreement (Note) in the
         principal sum of $      80520.00, plus interest on the unpeld principal of                    -
           5.8?500t per year, executed by QFBBIE R BU\GF.S"9 ,-,,..-        .- and
                                                       r (Borrower; dated         t'[aY   11,   2004
         and payable to the order of the Lender. the current outstanding balanee
         ineludes unpaid principal, accrued unpald intereet1' unpaid advances and
         fees.        The    total outstanding is $ 75063-30
                                                 balance

         In consideration of the reamortizatlon of the note or assunqltion'
     - -4greement..and-the.prondses. contained in-this-agreerent, the-outstanding
        balance is capitalized and is now prinelpal to be repaid at 5.87500t
         per annum at I          494.78 per ronth beginning   April 11, 2014 and on
         the llst day of each succeeding rcnth until the principal
         and lnterest are paid, except that the final inatallment of the
         entire debt, if not          sooner, wilL be due and   le on
                tlay 11 , 203? .
         If the outstanding loan balanee prior to reanortization wag reduced
         by a payrent which was later detorrnined to be uncollectible, Rural
         Development wiII charge the account with an amount equal to the
         uncollectible payments. This anount is due and payable on the
         effective date it is charEed to the account and may acerue interest
         at the promiesory note rate.
          Subject to applicable law or to a r+rritten waiver by lrender, BOrrower
          ehall pay to lender on the day monthly payments are due under the Note,
          until the Note is paid in fuII, a sum'("Fund8") for ; (a) yearJ.y taxes
          and asge6sgentg uhich ruay attain priority over Lender's Eortgage or deed
          of trust (security Instrument) as a lien on the eecurdd property
          descrlbed in the Security Agreenents (Property!, (b) yearly leasehold
          pay11ents or ground rente on the Property, lf any; 1c1 yearly hazard or
          property insurance prerniums; and (d1 yearly flood lngurance premiums, if
          iny; -Thesc- itcrng'-are 'eal'ted"'"Escrosr-Items:;'"'--Iiender-rnay; at-cny -limer --''-
          collect and hold funda in an amount not to exceed the maximum amount a
          Iender for a f,ederally related noEtgage loan, may require for BorrOwer's
          escrow account under the federal ReaI Estate Settlement Procedures Act
          of 197{ aE al0ended f,rom ti-me to tirne, }2 U.S.C. Section 2601 et sBg'
           (,RESPA"), uolesg another law or federal regulation that appl'ies to tho
           funds seta a leSser aruount. If eo, Lender miy. at any time, Collect and
           hold fUnds in an arnount not to excced the lesser amount. Irender may
          estimate the amount Of Funde due on the basLe Of current data and
           reasona.ble eetimttes of expenditurea of futura Egcrow Items or otherwLse
           in acqordance with applicable la!r.




                                                       Bfilgfr'rp,r
.altoooaoarol. (ttt   IOOO
Case 5:19-cv-00016-TBR Document 1-4 Filed 02/11/19 Page 2 of 2 PageID #: 17




 The funds  shall be held by a federal agency, including Lender, or in an
 institutigSr whose deposits are insured by o federal agency,
 Instrumenfrlity, or entity. Lender Ehall apply funds to pay the Escrow
 Items. Lender may not charge Borrower for holding and applying the
 Funds, annually analyzing the escrow account, or verifying the Escrov,
 ftems, unless Lender pays Borrower interegt on the Funda and applicable
 law perntts the Lender to rnake euch charge. Hohrcver, Lender may reguire
 borrower to pay a one-time charge for an independent real estate tax
 reportinE serviee used by Lender in connection with this loan, unless
 applicable law provides otherwise, Unless an agreelurlnt is made or
 applicable law reguires interest to be paid, Lender shall not be
 required to pay Borrower any interest or earnings on the funds.
 Borrower and Lender may agree in wrltlng, houreverr that interest shall
 be paid on the funds.
 Lender ghall give to borrower, without charge, an annual ascourrting of,
 the funds, showing credits and debits to the fundg and the purpose for
 which eaeh debit to the Funds was made. The funds are pledged ae
 additlonal security for all sums secured by this Seeurity rnstrument.

 applicable lavl, Lender Ehall account to Borrower for the excese Funde in
 accordance with the requirementE of applicable law' If the anount of
 the Funds held by Lender at any time iE not sufficient to'pay the Escrow
 Items when due, Irender may notify Borrower in writing, and, in such case
 Borrawetr shal.l Pay to lJender the amount necessary to make up the
 deficiency. Borrower sha}l male up the deficiency In no more than
 twelve nonthly palmsnts, at Lender'g sole diseretion.
 Upon payment   in full of a1lsuns gecured by thie Security Instruncnt,
 I.ender shall pronptly refund to Eorrower ary Funde held by L,ender. rf
 L,ender Ehall acguire or sell the Property, Lender, Prior to the
 acguisition or eale of the Propcrty, ehall apply any Funds ho)'d by
 Lender at the tirae of acquieition or sala aB a credit against the sums
 secured by thia Security Inetrument.

 Unlees changed by    this   agreenent,    aII of the terlns of the note or
. asqr4nptfon .agr6e-Een! qq-.tle-   ipetrqgentq that secure them,--.qen1Eill
  unchanEed.

 Upon  default in the payment of any one of the above inetalLrents or
 failure to comply wLth any of the condltions and agreernents contained in
 the above-described note or assurytion agreeren! or the instrunenta
 securing it, the Lender. at its option nay declare the entire debt
 inunediately due and payable and may take any other action authorized to
 remedy the default,


                                                                       ?-j_Jy
                                 Borrower
Case 5:19-cv-00016-TBR Document 1-5 Filed 02/11/19 Page 1 of 1 PageID #: 18



    u-{roFW,lrFoor)
                                                           BOOK         PACE
                                                     NOI1GE OF RECOJFMENT UEN
                                                                                                                            2l   h*
                                                                                LIEN NO.
                                    gF xEilruaifY                               00c,
                   OoMt$at'NvETLTE
                   iivtoton or uNet*PtovuEr+r t*sunANor
                                                                                EFFECI..OATEcs
                                                                                cr rutrpF          u!- .        L.o
                                                                                 EgTlrgLlsHEO oP DATE




              OEEEI E, BUROESS
               6t2l     sT RT        lttl
                                                 (Y.12051
               H   lcl(ofrY




                    :
                    I[ffiroy**T
                      INTEREsTANO PENALTIEB'
                                                                            :ffi:s{#ffi
                                                                      tNsuR^NcB Fon SENEFTT'
                                                                                                               lE0Dlt   BuRcEss




                                                                      CREATEOBY XR8 SlT'{     I!   IN   TAVOBOFTHEONIEION OP EMPTOYIGNT
                        A UEN ot,IALLPROFEftTig'T BUCH CI.AIIilANT'
                        ffii*Triii, o,,irs oB rlcosJNr oF euox
                                                                IN,EBTEDNESB'



                                                                            ffiiliiiftimrror t'{x ps uotflfior''}lY P^Fr
                        xml*1.{16p8(n,ffiltl^''lFItlEgEtQril!P,l:ly:.rTffiulJo'^rr$EqfAlffjm{lrltEHEffiEtg{T*IloN,of
                                                                arrmrrm'
                        oo*ssrLrs$surnrq*'ntinilfr*#ixe                                           rf,rolrr$tL           E
                        rirsnsor$rtrr*rurowp",iiiiiiiiililrd;{{Eit}ptt}iil-d'&;tlirinsov*nprwrfiT
                                                                  lNsun
                                                           uNEr{PLoYMET{r   wlt Dl,ryl3115::H5,*ffffi
                                                                                t{oE
                                                   rBqDi'rirffii,
                         66,lEFfIE, INTEBEETGIv,
                         SH9UID BE ITAOE TO THE EENEFI
                                                                    iiGir..,iii ruurm prl r*..0.r,

                       TH|SNoTlaEoFUENHA!BEENPFEPAREoANDB(EoUTEDgYTHEuNDeE0GNEDtNTIIEFERFoBM^NGEorHlSoFnalAt
                                                                      r{t
                       luiriii'n txe,.ornrNlgTR TloN oF xns 'I{AP'IEE




                                                                                            (JouNrYoFof,      lE lt.
                                                 COJNT Oi'ERIC REOUE T IGIENESY
                        INSTruONON TO THE OOI,HW
                        ffi ;*n:d;i,;;.:MA'Lef{EcoPYot^t9it"-fI'::E:LY
                                                  pr"MENT oF REooAuNs F-EE
                        il'# il;,;,iffi;iiroireionEENEFTT aH NoH' FMNKF.HT'            rr
                        Ir u'niiiiiiiirneHt   tNBuH^NaE'
                                                                                            rrrr$fr*rn6f.na
                                                                                            noild
                                                                                            hhmooiIttr..llilCllr
                                                                                            oa-itrD--.q-l!L
                                                                                            lrvl*uton,Olrttr {'r
                                                                                            @



                                                                                                                            GMVES COUNTY
                                                                                                                            E71           PG70(

                                                    ilxnrmT:f;n
  Printed By:5262
                      Case 5:19-cv-00016-TBR Document 1-6 Filed 02/11/19 Page 1 of 1 PageID #: 19


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            DEBBIE R. BURGESS, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             GRAVES
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $110,564.85                              JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

2/11/2019                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
          Case 5:19-cv-00016-TBR Document 1-7 Filed 02/11/19 Page 1 of 4 PageID #: 20




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.

        Debbie R. Burgess, et al.


        TO:     (Name & Address of Defendant)

                DEBBIE R. BURGESS
                202 Jonathan Point Road
                Benton, KY 42025-6436


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:19-cv-00016-TBR Document 1-7 Filed 02/11/19 Page 2 of 4 PageID #: 21




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
          Case 5:19-cv-00016-TBR Document 1-7 Filed 02/11/19 Page 3 of 4 PageID #: 22




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.

        Debbie R. Burgess, et al.


        TO:     (Name & Address of Defendant)

                COMMONWEALTH OF KENTUCKY
                SERVE: Attorney General
                700 Capitol Avenue, Suite 118
                Frankfort, KY 40601-3449


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:19-cv-00016-TBR Document 1-7 Filed 02/11/19 Page 4 of 4 PageID #: 23




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
